TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 7, 2018



                                       NO. 03-17-00740-CV


                                   Dr. Paul Richter, Appellant

                                                  v.

                                   Steven K. Downey, Appellee


            APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
                BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
                      AFFIRMED—OPINION BY JUSTICE TOTH



This is an appeal from the order on defendant’s objections to plaintiff’s first amended expert

report and motion to dismiss signed by the district court on October 17, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.